*1085Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered July 26, 2002. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice and on the law by amending the order of protection and as modified the judgment is affirmed and the matter is remitted to Monroe County Court for further proceedings in accordance with the following memorandum: The People concede that County Court, in setting the duration of the order of protection at the time of sentencing, failed to take into account the jail time credit to which defendant is entitled (see CPL 530.13 [4] [ii]; People v Grice, 300 AD2d 1005 [2002], lv denied 99 NY2d 654 [2003]). Although defendant failed to preserve this issue for our review (see CPL 470.05 [2]), we nevertheless exercise our power to address it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We therefore modify the judgment by amending the order of protection, and we remit the matter to County Court to determine the jail time credit to which defendant is entitled and to specify in the order of protection an expiration date that is three years from the date of expiration of the maximum term of the sentence (see Grice, 300 AD2d at 1006). The sentence is not unduly harsh or severe. Present—Green, J.P., Scudder, Gorski, Martoche and Hayes, JJ.